 


114 HRES 240 IH: Recognizing the economic, cultural, and political contributions of the Southeast Asian American community at this time of the 40th anniversary of the Khmer Rouge control over Cambodia and the beginning of the Cambodian Genocide, and the end of the Vietnam War and Secret War in Laos.
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS
1st Session
H. RES. 240 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2015 
Mr. Honda (for himself, Mrs. Napolitano, Ms. Judy Chu of California, Mr. Swalwell of California, Mr. Lowenthal, Mr. Peters, Mr. Ellison, Mr. Costa, Mr. Pocan, Ms. Matsui, Mr. Vargas, Ms. Hahn, Ms. Moore, and Mr. Al Green of Texas) submitted the following resolution; which was referred to the Committee on Foreign Affairs
 
RESOLUTION 
Recognizing the economic, cultural, and political contributions of the Southeast Asian American community at this time of the 40th anniversary of the Khmer Rouge control over Cambodia and the beginning of the Cambodian Genocide, and the end of the Vietnam War and Secret War in Laos. 
 
 
Whereas April 17, 2015, marks the 40th Anniversary of the Khmer Rouge control over Cambodia and the beginning of the Cambodian Genocide; Whereas April 30, 2015, marks the 40th Anniversary of the end of the Vietnam War; 
Whereas December 2, 2015, marks the 40th Anniversary of the end of Secret War when the communists declared the victory over the Kingdom of Laos and established a communist regime; Whereas these historical events led to the forced migration of over one million political refugees from Cambodia, Laos, and Vietnam to the United States after 1975; 
Whereas over 600,000 Vietnamese refugees were resettled in the United States, many of whom worked with the United States Government during the Vietnam War as translators and civil servants, and were paroled into the United States after the Indochina Migration and Refugee Assistance Act of 1975, and over 30,000 survivors of communist re-education camps and 150,000 of their family members were resettled in the 1990s; Whereas approximately 250,000 refugees from the Kingdom of Laos were resettled in the United States, many of whom assisted the United States War effort during the Secret War in Laos, including as civil servants and 35,000 Special Guerrilla Unit fighters in the United States Surrogate Army; 
Whereas at least 115,000 Cambodian refugees were resettled in the United States after one of the worst genocides of the 20th century, during which about 20 percent of the Cambodian population perished;  Whereas the exodus of refugees from the region prompted the United States to pass the 1980 Refugee Act and to establish the Office of Refugee Resettlement, creating the country’s first formal refugee resettlement system; 
Whereas the Office of Refugee Resettlement recognized the critical importance of Southeast Asian American Mutual Assistance Associations (MAAs) by creating a special grant program in 1980, laying the groundwork for a strong network of community-based organizations; Whereas over 2.5 million Southeast Asian Americans today trace their heritage to Cambodia, Laos, and Vietnam; 
Whereas Southeast Asian Americans include a broad diversity of ethnic groups, including Cham, Khmer, and Khmer Loeu from Cambodia; Hmong, Iu-Mien, Khmu, Taidam, and Lao Theung from the Kingdom of Laos; and ethnic Khmer, Montagnards, and Vietnamese from Vietnam; Whereas Southeast Asian Americans today have blazed trails to own small businesses, lead community-based organizations, serve in public office, and nurture emerging leaders; 
Whereas Southeast Asian Americans continue a rich cultural arts tradition of music and dance, while pioneering hybrid art forms such as spoken word poetry and hip hop; Whereas Southeast Asian Americans continue to face significant challenges to full economic and social empowerment, such as low rates of high school completion, high rates of poverty, and disproportionate rates of arrest and incarceration; and 
Whereas Southeast Asian American communities remain resilient, rooted both in Southeast Asian heritage and in American soil, and rising toward a hopeful, equitable future: Now, therefore, be it   That the House of Representatives— 
(1)recognizes the significance of the 40th anniversary of the beginning of the Khmer Rouge rule and the Cambodian Genocide, the end of the Vietnam War and the Secret War in Laos, the humanitarian response of the United States to receive over one million refugees from the region, and the beginning of the Southeast Asian American community in the United States; and (2)recognizes the ongoing contributions of the Southeast Asian American community to the economic, cultural, and political vitality of the United States. 
 
